IN THE COURT OF APPEALS OF IOWA

                                      No. 16-1303
                                  Filed July 19, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MARCOS FIDEL CASTANEDA,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Wright County, Christopher C. Foy,

Judge.



      Marcos Fidel Castaneda appeals from the judgment and sentence entered

upon his conviction of attempted murder. AFFIRMED.



      Benjamin D. Bergmann and Gina Messamer of Parrish Kruidenier Dunn

Boles Gribble Gentry Brown & Bergmann, L.L.P., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Jean C. Pettinger, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       A jury found Marcos Fidel Castaneda guilty of attempted murder. On

appeal, Castaneda argues (1) the evidence was insufficient to support the intent

element of the crime, and (2) the district court erred in allowing a State-procured

interpreter to provide interpretive services during the trial.

I.     Sufficiency of the Evidence

       The jury was instructed the State would have to prove the following

elements of attempted murder:

              1. On or about February 14, 2016, Defendant shot Hugo
       Salinas with a firearm.
              2. By his acts, Defendant expected to set in motion a force
       or chain of events which would cause or result in the death of Hugo
       Salinas.
              3. When Defendant acted, he specifically intended to cause
       the death of Hugo Salinas.

Castaneda does not dispute that he shot Salinas with a firearm, but he argues

“the evidence was insufficient to prove [he] intended to cause the death of Mr.

Salinas.” We will uphold the jury’s finding of guilt if it is supported by substantial

evidence. State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012).

       A reasonable juror could have found the following facts. Castaneda had a

 relationship with a woman.      In time, the woman began dating another man,

 Hugo Salinas. When Castaneda learned of this relationship, he became angry.

 After running into his former girlfriend and Salinas, he sent a text message

 stating, “Take care of your new boyfriend.”         The same evening, Castaneda

 followed the couple to their apartment, parked next to them, got out of his

 vehicle with a .22 caliber long rifle, and shot Salinas in the chest.       He left,

 returned, and shot Salinas again in the head.             A subsequent search of
                                         3


Castaneda’s vehicle uncovered an open package of .22 bullets and a spent

casing. The rifle Castaneda used required manual insertion of each cartridge

and manual release of a locking device before each firing. Based on these

facts, the jury reasonably could have determined that Castaneda specifically

intended to cause the death of Salinas. We therefore conclude the challenged

element was supported by substantial evidence.

II.    Interpreter

       During trial, the prosecutor advised the court that Salinas would require an

interpreter. The prosecutor presented an interpreter to the court for questioning.

When the court inquired about the delayed notification, the interpreter stated

another interpreter was originally selected and he, in turn, contacted her to

appear in his stead.

       On appeal, Castaneda argues the prosecutor’s unilateral decision to

select an interpreter violated our court rules.     See Iowa Ct. R. 47.3(2) (“An

attorney must file an application for appointment of a court interpreter with the

clerk of court as soon as the attorney learns that the attorney’s client or a witness

for a client needs an interpreter for a court proceeding.”). In response, the State

concedes the prosecutor’s “method of procuring an interpreter did not comply

with” the rule but argues Castaneda failed to show “he suffered any prejudice as

a result of the procedure.”

       “When the error is not of constitutional magnitude, the test of prejudice is

whether it sufficiently appears that the rights of the complaining party have been

injuriously affected or that the party has suffered a miscarriage of justice.” State

v. Gansz, 376 N.W.2d 887, 891 (Iowa 1985). Prejudice is presumed unless the
                                           4

record affirmatively establishes the contrary.          Id. The record affirmatively

establishes the contrary.

       The interpreter who appeared at trial was a Class A certified reporter with

more than a decade of experience. See Iowa Ct. R. 47.4(1) (defining Class A

oral language court interpreters).         Castaneda does not challenge these

credentials.

       Castaneda asserts “[t]he State provided the interpreter with the Trial

Information and the summary of Mr. Salina[s’] testimony from the Minutes of

Testimony,” which created an “appearance of impropriety.”                However, the

interpreter advised the court she only “received a Trial Information page.”1

Receipt of the trial information page did not prejudice Castaneda because trial

informations are publicly-filed documents that are routinely read to juries. See

Iowa R. Crim. P. 2.5(1), id. R. 2.19(1)(a)(1) (“The clerk or prosecuting attorney

must read the accusation from the indictment or the supplemental indictment, as

appropriate, and state the defendant’s plea to the jury.”); cf. Iowa R. Crim. P.

2.6(5) (prohibiting reading of indictment containing allegations of prior

convictions); State v. Cook, 565 N.W.2d 611, 614 (Iowa 1997) (“[R]ule 6(5) is a

mechanical device to withhold prejudicial allegations of prior violations from the

jury.”). If a jury may know the charges contained in the trial information, it can

hardly be prejudicial for an interpreter to know the charges. There was no

appearance of impropriety because the interpreter received nothing more than a

juror would have received. In addition, the interpreter advised the court she did

1
  The prosecutor furnished a summary of Salinas’ testimony from the minutes of
testimony to the originally-retained interpreter. There is no indication that interpreter
provided the summary to the trial interpreter.
                                            5


not work with the State or prosecution on this case prior to being asked to serve

as an in-court interpreter and did not speak to either State attorney about the

case before appearing in court. We conclude Castaneda was not prejudiced by

the State’s failure to follow the protocol dictated by our rules for selection of an

interpreter.

       We affirm Castaneda’s conviction, judgment, and sentence for attempted

murder.2

       AFFIRMED.




2
  In his reply brief, Castaneda asks to preserve an issue for postconviction relief. He
need not ask. See State v. Thorndike, 860 N.W.2d 316, 319 (Iowa 2015) (“[A]n
ineffective-assistance-of-counsel claim ‘need not be raised on direct appeal . . . in order
to preserve the claim for postconviction relief purposes.’” (quoting Iowa Code § 814.7(1)
(2013))).